 1
                                                                      J S -6
 2

 3

 4

 5

 6

 7

8                                UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10   KAROME DYNELL LEWIS,                        wCase No. 5:18-01623- ODW (ADS)

11                                Petitioner,

12                                v.              JUDGMENT

13   DEBBIE ASUNCION, Warden,

14                                Respondent.

15

16         Pursuant to the Court’s Order Accepting Report and Recommendation of United

17   States Magistrate Judge, IT IS HEREBY ADJUDGED that the above-captioned case is

18   dismissed with prejudice.

19

20   DATED: August 14, 2019                     ____________________________
                                                HONORABLE OTIS D. WRIGHT, II
21                                              United States District Judge

22

23

24
